


Employment Contract






between


Sauer-Danfoss GmbH & Co. OHG,
Krokamp 35, 24539 Neumünster, Germany


hereinafter referred to as "Employer"


and




Eric Alström
Bekscher Berg 21, 33100 Paderborn, Germany


Hereinafter referred to as “Employee”


1)
Duties and Area of Work



a)
Employee shall commence his activities for the Employer on September 10, 2012.
Within his work Employee is President and Chief Executive Officer of
Sauer-Danfoss Inc., the parent company of the Employer. In accordance with the
Sauer-Danfoss Inc. by-laws, the Board of Directors of Sauer-Danfoss Inc. shall
control and manage the property, business and affairs of Sauer-Danfoss Inc.  As
President and Chief Executive Officer, Employee shall have general supervision
of the business of Sauer-Danfoss Inc., shall see that all orders and resolutions
of the Board of Directors are carried into effect subject, however, to the right
of the directors to delegate any specific powers to any other officer or
officers of Sauer-Danfoss Inc. except such as may be by statute exclusively
conferred upon the President and Chief Executive Officer.  Employee's tasks,
rights and duties arise from this employment contract, the by-laws of
Sauer-Danfoss Inc. and the instructions from the Board of Directors of
Sauer-Danfoss Inc.  Employee shall report to the Chairman of Sauer-Danfoss Inc.
or to the Chairman's designee.



b)
The principal place of work of Employee is the business of the Employer in
Neumünster, Germany. Employee is willing to take business trips inside and
outside Germany. Business travel is a substantial part of the job. By mutual
agreement, Employee's place of assignment may be relocated to another of
Sauer-Danfoss' offices or plant sites, including those outside of Germany.



c)
Employee may serve from time to time as a director and/or member of a committee
of the Employer and/or as a director and/or member of a committee and/or officer
of one or more subsidiary or related or affiliated companies within the meaning
of §§ 15 et seqq. German Stock Corporation Act or joint ventures of
Sauer-Danfoss Inc. Employee agrees to fulfil his duties as such director, member
of a committee or officer without additional compensation other than the
compensation provided for in this agreement.



2)
The Term of Contract



The employment contract is to continue for an indefinite term. It can be
terminated pursuant to section 11 of this contract.




--------------------------------------------------------------------------------






3)
Working Hours



Employee undertakes to devote his entire working capacity to the interests of
the Employer and, if necessary, to work beyond the regular working hours of the
company. This shall include working on Saturdays, Sundays and public holidays
and apply to when Employee is travelling on business trips as well.


4)
Remuneration



a)
Employee shall receive an annual fixed salary of EUR 500,000.00 gross, payable
in 12 equal instalments at the end of each month. The salary shall be paid in
accordance with applicable statutory tax and social security and insurance
provisions into an account stipulated by Employee. The annual salary shall be
reviewed each year and adjusted as necessary. Employee does not have an
automatic entitlement to an increase in his annual fixed salary.



b)
In addition to the fixed salary in accordance with the above section 4)a)
Employee shall be eligible to earn an annual incentive under the prevailing
Sauer-Danfoss Inc. Omnibus Incentive Plan ("Incentive Plan"). The payment of an
annual incentive is subject to certain performance or profit related goals being
achieved. Such goals shall be based on the prevailing conditions of the
Incentive Plan. The Company reserves the right to decide each year anew on the
targets and their weighting. This also includes the right that the Incentive
Plan can be amended or terminated in its entirety with effect for the future
provided there is an objective reason therefore. The following are considered to
be objective reasons for an amendment or termination: economic reasons on a
company or group level or a basic change to the remuneration system for
Sauer-Danfoss group executive officers. In as far as the employer terminates the
employment relationship for good cause within the meaning of § 626 German Civil
Code no annual incentive will be paid for the financial year in which
termination takes effect. Also, an annual incentive will only be paid pro rata
temporis when the employment relationship begins or ends during the financial
year.



c)
Employee is entitled to participate in the additional benefits generally granted
to all executive employees of the Sauer-Danfoss group, in particular the
long-term incentive plan for executive employees of the Sauer-Danfoss group
under the prevailing Sauer-Danfoss Inc. Omnibus Incentive Plan, in accordance
with the prevailing provisions and conditions of such benefits. The Employer is
entitled to adjust these benefits with effect in the future or to revoke them
completely also with effect in the future provided there are objective reasons
therefore. The following are considered to be objective reasons for an amendment
or termination: economic reasons on a company or group level or a basic change
to the remuneration system for Sauer-Danfoss group executive officers. Except as
otherwise provided for in any award agreement, Employee shall only receive a
payout of a Long-Term Incentive Award if he is employed by the Employer or by
any other company in the Sauer-Danfoss group through the last day of the
Performance Period with respect to such Long-Term Incentive Award. Long-Term
Incentive Awards are made on a fully discretionary basis by the Compensation
Committee of the Board of Directors of Sauer-Danfoss Inc. The granting of a
Long-Term Incentive Award for any given period does not lead to a vested right
to further Long-Term Incentive awards in the future.







--------------------------------------------------------------------------------




d)
The fixed salary specified under section 4)a) shall cover all work performed by
Employee including any work performed outside the regular company working hours
(overtime), time spent travelling and any work on Saturdays, Sundays and public
holidays.



e)
Employee shall be entitled to participate in the respective valid existing
pension plan afforded to the executives employed by the Employer, that might be
amended from time to time.



5)
Company Car



The Employer shall provide Employee with a company car in accordance with the
applicable company car regulations. The Employer shall bear the operating,
service and maintenance costs of the car. Employee may also use the company car
for private purposes free of charge. Any tax incurred on the non-cash benefit
for private use shall be borne by Employee. When the employment relationship
ends Employee shall return the company car, vehicle documents and accessories
without undue delay to the Employer. Employee shall not have any right of
retention with regard to the company car.


6)
Absence from Work / Sick Pay



a)
Employee shall inform the Employer of any inability to work or extension of an
inability to work and the expected length of absence, irrespective of the reason
and at the same time to inform the Employer verbally of any urgent work that
needs to be done.



b)
If the inability to work lasts more than three calendar days the Employee, in
the case of an inability to work owing to illness, must submit a medical
certificate stating that he is unable to work and the probable length of illness
no later than the following working day. If the inability to work lasts longer
than that stated on the medical certificate Employee shall inform the Employer
and provide a further medical certificate without undue delay. This requirement
to provide a medical certificate also applies when the continued salary payments
referred to below come to an end.



c)
The statutory provisions of the Act on Continued Payment of Remuneration
(Entgeltfortzahlungsgesetz) apply to the continued payment of remuneration in
the event of inability to work as a result of illness. In so far as the
inability to work lasts for more than the statutory period for which
remuneration is continued, the Employer shall pay Employee a discretionary
payment (net of tax and social security and insurance expenses) constituting of
the difference between the net salary in accordance with section 4)a) of this
contract received before the inability to work commenced and the sickness
benefit drawn by Employee. This discretionary payment shall take effect from the
date of termination of the statutory period referred to above for a period of no
more than 24 weeks and not beyond the date of the end of the employment
relationship. If Employee has private health insurance the Employer shall pay
the difference between the net salary in accordance with section 4)a) of this
contract drawn before the inability to work commenced and the sickness allowance
provided by the insurance company, but no more than the difference to the amount
which Employee would receive from the statutory health insurance scheme as
sickness benefit if he were insured with a statutory health insurance scheme.



d)
If Employee has a statutory right to demand compensation from a third party who
caused his incapacity to work, this right shall pass to the Employer to the
extent that the Employer pays Employee a salary and any employer contributions
due thereon to the statutory social





--------------------------------------------------------------------------------




insurance scheme. Employee shall provide the Employer without undue delay with
whatever information is necessary to assert such claims and shall cooperate in
asserting and enforcing them.


7)
Leave



a)
Employee shall have 30 days of leave per calendar year. 20 working days of this
entitlement are the statutory (minimum) leave under the prevailing German
Federal Paid Holiday Act (Bundesurlaubsgesetz). Any leave in addition thereto is
granted as contractual additional leave. Saturdays shall not be considered
working days.



b)
If Employee joins or leaves the company in the course of a calendar year, he
shall be entitled only to 1/12 of the annual leave entitlement for each full
month of employment in that year unless mandatory provisions of the German
Federal Paid Holiday Act provide for a higher entitlement. The leave entitlement
set out in a), sentence 1, shall be reduced by 1/12 for each full month in which
the employment relationship is suspended.



c)
The timing of the leave shall be determined taking into account the business
interests of the Employer in consultation with Employee's direct superior.



d)
Annual leave must be taken during the current calendar year. Leave may only be
carried forward to the next calendar year if this is justified by urgent
operational requirements or for reasons in the person of the Employee. Leave
entitlements shall be forfeited without compensation as of 31 March of the
following year (carry-forward period); the statutory minimum leave shall,
however, be maintained in whole or in part in such case, if the Employee was
unable to use his entitlement in whole or in part owing to his inability to work
during the carry-forward period - however for a maximum transitional period of
15 months after the period on which leave is based (calendar-year). Any
remaining leave must then be taken without undue delay subject to agreement with
the employer once he is no longer unable to work.



e)
Leave that has been taken shall first be deducted from the statutory leave
entitlement. Pay in lieu of leave shall be granted only for the statutory leave
entitlement.





8)
Confidentiality / Business Documents



a)
Employee shall observe confidentiality regarding all confidential matters,
operating and business secrets and procedures which become known to him during
his employment; this shall apply during the period of the employment
relationship and the period thereafter. This confidentiality obligation shall
also cover the remuneration agreed upon in this contract and operating and
business secrets of companies affiliated with the Employer and customers of the
Employer or of its affiliates within the meaning of §§ 15 et seqq. of the German
Stock Corporation Act.



b)
Employee shall not disclose documentation, documents, files (irrespective of the
medium on which they are saved) or items of any type whatsoever to third parties
any more than is necessary to fulfil the duties set out in the employment
contract. Any business documents concerning the Employer and its interests are
the property of the Employer irrespective of the addressee; this also applies to
any other business items.







--------------------------------------------------------------------------------




c)
On request, but no later than the end of the employment relationship, Employee
shall return all items, documentation, documents and files (irrespective of the
medium on which they are saved) and all copies thereof to the Employer's
registered office. Employee shall return any items, documentation, documents and
files (irrespective of the medium on which they are saved) and any copies
thereof which he has received from the Employer's customers to the respective
customers immediately on request, but no later than the end of the employment
relationship. Employee shall provide the Employer with a list of all passwords,
write-protect codes, access codes and similar which he has used in connection
with his employment relationship immediately on request, but no later than the
day on which the employment relationship comes to an end. Employee shall have no
retention rights irrespective of legal grounds.



d)
On request, but no later than at the end of the employment relationship,
Employee shall delete any data or information saved on private electronic data
carriers concerning matters of the Employer or any affiliated companies once he
has returned these to the Employer in accordance with section 8c).



9)
Work Results / Copyright



a)
The provisions of the German Employee Inventions Act
(Arbeitnehmererfindungsgesetz) shall apply to the rights in inventions or
technical improvements which Employee has made or processed during in connection
with or on the basis of his work for the Employer or on the basis of work
results of Employee.



b)
If work results are created by Employee while carrying out his duties or in
accordance with the instructions from the Employer which are subject to the
German Copyright Act (Urheberrechtsgesetz) the following shall apply:



aa)
If this takes the form of a computer programme, under § 69 b German Copyright
Act the Employer alone is entitled to exercise all pecuniary law powers in the
computer programmes.



bb)
Employee hereby grants the Employer in advance all utilisation acts regulated in
§§ 15 to 24 German Copyright Act exclusively, transferable, with the right to
issue sublicences, unrestricted in time, territory and in content and not
ordinarily terminable for all known and unknown utilisation rights in all other
works protected by copyright and all other performances protected under the
Copyright Act. The Employer's rights shall not depend on the continued existence
of the employment relationship.



cc)
The exercise of any revocation right to which the Employee may be entitled
pursuant § 41 German Copyright Act owing to non-exercise of the utilisation
rights granted in each case is excluded for a period of five years with effect
from the date on which they were granted. In the event of a revocation Employee
hereby grants the Employer a non-exclusive utilisation right subject to bb).



d)
If Employee produces other protectable work results during employment
relationship, in particular registered designs, trade marks and topographies the
Employer has exclusive entitlement to utilisation of these work results and to
their protection. This applies with regard to utilisation of work results which
cannot be protected as well, in particular know-how.







--------------------------------------------------------------------------------




e)
Employee is obliged to inform the Employer without undue delay in writing of the
aforementioned work results arising.



f)
The handover of the work results and rights regulated in section 9)b) and 9)c)
is deemed to be included in the remuneration agreed in the aforementioned
section 4)a), also for the period after this employment relationship has ended.

    
10)
Secondary Activities



Any additional paid or unpaid work may only be assumed by Employee after
obtaining prior written consent from the Employer. Prior written consent shall
not be required for charitable, religious and political activities which do not
impair Employee's activities under this contract. In such cases, Employee is
obliged only to notify the Employer in advance. In addition to service
contemplated by section 1)c) above, prior written consent will also not be
required for service on the Board of Directors of up to a maximum of two
companies outside of the Sauer-Danfoss Group so long as these companies do not
compete with Sauer-Danfoss and provided that such service does not impair
Employee's activities under this contract.


11)
End of Contract / Termination / Death allowance



a)
The employment relationship may be terminated by the Employer by observing a
notice period of twenty-four (24) months to the end of the month or by Employee
by observing a notice period of twelve (12) months to the end of the month
(ordinary termination).

    
b)
The right to terminate the employment contract for good cause by either party
shall remain unaffected.



c)
Termination must be in writing. Notice of termination which is not in writing is
legally invalid.



d)
The employment relationship shall end automatically at the end of the month in
which Employee reaches the standard retirement age for a state pension; notice
of termination shall not be required. The employment relationship may be
terminated by either party beforehand in accordance with the above provisions
(ordinary termination). In the same way the employment relationship may also end
without termination being necessary if Employee draws pension on grounds of age
before he reaches the statutory pension age, following part-time-work for older
employees or on grounds of full invalidity.



e)
Notwithstanding any other provision of this agreement, Employee's employment
hereunder shall terminate without notice upon Employee's death. If Employee dies
during employment, the Employer will pay the fixed salary pursuant to
section 4)a) above to Employee's spouse or registered partner for the month of
death and six months thereafter, but not beyond the date on which the employment
relationship would have ended if Employee not died and excluding any Annual
Incentive and Long-Term Incentive. In the event that Employee is not survived by
his wife or registered partner, the above stated allowance is to be distributed
among his children, provided that they are entitled to receive maintenance and
are younger than 25.



f)
If the employment of Employee is terminated by the Employer for any reason other
than breach by Employee, the Employer shall reimburse expenses incurred and paid
by Employee for executive level career outplacement services by a mutually
agreeable outplacement firm. If





--------------------------------------------------------------------------------




Employee and Employer cannot agree on the outplacement firm Employer shall
decide. The costs of outplacement services are limited to EUR 20,000.00 gross.






12)
Release from Duty to Work



a)
The Employer is entitled to release Employee revocably or irrevocably on full
pay from his contractual duty to work when the employment relationship is
terminated, in particular after notice has been issued, irrespective of who
issues such notice, if there are objective reasons therefor. Objective reason
for releasing Employee from work duties shall be impairment of company
interests, in particular gross breach of contract by Employee which jeopardizes
the basis of trust, suspicion of having betrayed operating or business secrets,
competitive activity or if there is no further need to employ him on operational
grounds.



b)
Employee may only carry out gainful secondary employment during the period in
which he is released from his work duties subject to prior notice to and consent
from the Employer. The competition prohibition for the term of the contract
continues to apply.



13)
Prohibition on Competition during the Term of the Contract



Employee may not engage in any activity which competes with that of the Employer
or companies related or affiliated with the Employer within the meaning of §§ 15
et seqq. German Stock Corporation Act during the term of this employment
contract. In particular Employee shall not engage in any employed or freelance
activity or in any other capacity for a company which competes directly or
indirectly with the Employer or companies related or affiliated with the
Employer. Likewise, Employee is prohibited from establishing, acquiring or
participating directly or indirectly in a competing company of this type during
the term of the contract. The acquisition of shares in listed companies is not
regarded as participation within the aforementioned meaning provided no more
than 2 % of the shares are held.


14)
Post-contractual Prohibition on Competition



For a period of 18 months after termination of the employment contract Employee
may not become active, either on his own account or as an employee or in any
other manner, for a company which competes, directly or indirectly, with the
Employer or with another member of the Sauer-Danfoss group. . In the same way
Employee may not during this prohibition either establish, acquire or
participate directly or indirectly in such company. The acquisition of shares in
listed companies is not regarded as participation within the aforementioned
meaning provided no more than 2 % of the shares are held.


This prohibition on competition clause shall not apply if Employee is dismissed
by the Employer without reasonable cause or if Employee resigns from his office
as a consequence of breach of this agreement by Sauer-Danfoss Inc. or the
employer.












15)
Prohibition on Solicitation







--------------------------------------------------------------------------------




During the employment relationship resulting from this contract and for a period
of 24 months after termination of the employment relationship Employee may not
actively solicit directly or indirectly, in favour of a third party, an employee
of the Employer or of a company associated with the Employer within the meaning
of §§ 15 et seqq. German Stock Corporation Act or cause such employee to
terminate his/her contractual relationship with the Employer or with a company
associated with the Employer within the meaning of §§ 15 et seqq. German Stock
Corporation Act.


16)
Outlays and Expenses



Travel costs and expenses will be reimbursed against receipts in accordance with
the Employer's guidelines provided that they were necessary in the interest of
the Employer. If Employee's spouse or registered partner also participates in
the travelling at the request of the Sauer-Danfoss Inc. Board of Directors, such
expenses shall also be reimbursed.




17)
Consent to Data Collection and Data Processing



a)
Employee is advised that personal data (for example salary calculation, salary
statements, leave records, personnel planning and development) will be
collected, used and processed for administration purposes relating to employment
relationship. The Employee agrees that such data may be collected, used and then
processed and also agrees that such data maybe disclosed to third parties for
further processing for administrative purposes if requested by the Employer.



a)
Employee is obliged to treat personal data as confidential. This applies to
personal data relating to colleagues, employees and customers. These data
privacy obligations shall continue to apply even when the employment
relationship has ended. In all other respects, the provisions of the Data
Protection Act shall apply (Bundesdatenschutzgesetz).



18)
Preclusion Periods



a)
Claims arising from this employment relationship shall lapse if they are not
asserted in writing against the other party within a three-month preclusion
period. Any failure to meet this deadline shall lead to loss of the entitlement.
The preclusion period shall begin when the claim is due and the claimant gains
knowledge of the circumstances justifying the entitlement or could reasonably be
held to have gained such knowledge without having been grossly negligent. This
preclusion period shall not apply in the case of liability based on intent.



b)
If the other party rejects the claim in writing or does not state its position
within one month after the claim has been asserted, the claim shall lapse unless
it is asserted in court within three months of rejection or expiry of the
deadline. Filing a lawsuit for protection against unfair dismissal shall not
prevent a claim from being forfeited.



19)
Choice of Law, Place of Jurisdiction



a)
The employment contract is subject to German law.



b)
Neumünster employment court is competent for all legal disputes arising from the
employment relationship, its termination and settlement.



20)
Authoritative Language







--------------------------------------------------------------------------------




The agreement has been prepared in English and is the authoritative language of
the contract.


21)
Final Provisions, Employer's Guidelines, Written Form Requirement, Severability
Clause



a)
The employment relationship shall be subject to the current version of the
Employer's rules and guidelines as well as this employment contract, in
particular the prevailing "Code of Conduct".



b)
Amendments and additions to or termination of this contract shall be in writing
if they are to be considered valid; electronic form and text form are ruled out.
The above Sentence 1 shall also apply to any departure from or waiver of the
written form requirement itself. Individual agreements shall always take
precedence and shall apply regardless of the form requirement (§ 305 b German
Civil Code). There are no collateral oral agreements.



c)
If any provision of this contract should be or become invalid in whole or in
part, or should it transpire that there has been a lacuna, this shall have no
effect on the validity of the remaining provisions. Statutory provisions (see §
306 (2) German Civil Code) shall apply instead of any general terms and
conditions which are invalid or not referred to. The Parties shall agree on a
valid provision in lieu of the invalid or ineffective provision which reflects
as closely as possible the economic intention of the invalid or ineffective
provision and supplementary interpretation is not preferential or possible.



d)
This contract shall be executed in two originals. By placing their signature
below, both parties confirm that they have received an original copy of this
contract.

Neumünster, August 29, 2012
Place Date
 
Paderborn, August 30, 2012 
Place Date
 
 
 
/s/ Thomas Kaiser
 
/s/ Eric Alström
Sauer-Danfoss GmbH & Co. OHG
Kaiser, Thomas
General Manager
 
Eric Alström







